Appellant's attorney attempts to file in this court and present to us an affidavit dated March 6, 1950, of a certain constable relative to the knife taken off appellant at the time of his arrest herein, it relating to the knife that was exhibited to appellant by the district attorney while he was on the witness stand and which he was not allowed to testify about upon objection of his attorney. We cannot consider this belated affidavit. Its attempted presentation to this court at this late hour would have and has caused a further statement upon the part of the state's attorney relative to the identity and possession of such knife. Neither of these statements is received nor considered by this court.
We think the opinion affirming this cause is correct in its disposition thereof, and the appellant's motion for a rehearing is overruled.